Title: To James Madison from George Bomford, 13 June 1817
From: Bomford, George
To: Madison, James


Sir,Ordnance Department June 13th. 1817.
Your favor of the 7th. Current has been duly received. The Contract as now proposed by Mr. Eddins for 12000 Stocks is perfectly satisfactory, although a preference would have been given to the number first proposed.
I therefore beg leave to enclose to you the agreement executed by me, which you will please to deliver to Mr. Eddins on his furnishing you a Corresponding one, executed by himself, for transmission to this Office; and for which purpose a blank form is now forwarded of the same tenor with mine. With very great Respect I am Sir Your Ob Sert.
George BomfordLieut. Colo. Ordnance
